The defendant was shielded in his possession of *Page 445 
the premises in question by the sheriff's deed to him, unless the judgment under which the sheriff sold and conveyed had been previously paid. There was no objection made to the parol evidence given on that subject, either when it was given or by motion after the receipt was read in evidence to strike out the parol evidence, nor was the point in any way raised that the receipt was in the nature of a contract which could not be varied by parol. The amount paid exceeded by more than fifty dollars the amount of the judgment and interest. It was in evidence that, before the payment was made, a conversation was had with Topping, the attorney of the judgment creditor, and who, it seems, was then the owner of the judgment, as to the costs, exclusive of the judgment; that a computation was made as to the amount due on the judgment and the other cost; and, after they got through with it, the amount at which the whole was computed, being $411, was paid to Topping and a receipt taken. The receipt, it is true, does not state that the sum received was in full of the judgment and costs, but that it was to be applied, so far as it would go, in payment, etc.; omitting the parol evidence that "it was to be all wiped off and closed up" by the payment of that sum, we have, from the receipt itself, evidence that the sum received was in payment so far as it would go. Parol evidence was then clearly competent to show how far it would go. If, from the evidence, it should appear that enough was paid to cover the amount contemplated, that would end the matter. Upon this point no evidence was offered on the part of the defendant. We are left, then, to recur to the evidence already given, from which it appears that the whole amount was computed, and that the sum paid covered it. Thus the question of payment in full was left open for the consideration of the jury. The grant by Bryson and wife gave the trustee the right to possess and manage the property remaining to Bryson and wife; the rents, issues and profits for the support of the cestuis que trust, as well as the right, under the guardianship of the Supreme Court, to mortgage or sell the property, and did not confer upon Culbert the right to *Page 446 
release it without the order of the court, and hence the evidence offered of Culbert's release was properly rejected.
The mere commencement and prosecution of a suit for the premises, which did not result in a judgment upon the merits either way, was quite immaterial. The court was right in refusing to charge that the receipt of Topping was no evidence of the payment of the judgment to Morrison. It was some evidence; it was evidence of the payment of $411 to be applied to that purpose; whether it was sufficient evidence is another question. The question as to the defendant being a mortgagee in possession was not raised in the pleadings or upon the trial; nor did it appear, from any proofs or concessions, that anything remained unpaid upon any mortgage owned by the defendant. The expression of the judge to the jury did not amount to a direction to find either way upon the point being considered. The decision in Vedder v.Fellows (20 N.Y., 130) was not based upon the criticism pronounced upon the charge. (Id. 134.) The judgment appealed from should be affirmed.
All concur; LOTT, Ch. C., not sitting.
Judgment affirmed.